Citation Nr: 0321735	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had verified active duty from July 1948 to April 
1949 and December 1952 to December 1954.  A period of service 
from March 1961 to December 1961 is also noted but not 
verified.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2000, it was remanded to 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, for additional 
development.  During the pendency of the appeal, the 
veteran's claims file was transferred to the Houston, Texas, 
RO due to a change of address.  That RO certified the appeal 
to the Board.  The case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's COPD was first shown many years after 
service and the competent medical evidence does not show that 
it is causally linked to any incident of active duty, to 
include exposure to tear gas.  


CONCLUSION OF LAW

Service connection for COPD is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained all of the veteran's 
available service medical records and has made attempts to 
obtain additional service medical records from the National 
Personnel Records Center (NPRC).  In various responses, the 
NPRC stated that it had no additional records for the 
veteran, that his service medical records were probably 
destroyed in a fire at that facility in 1973, and that no 
Surgeon General Office (SGO) records were available.  The RO 
has also obtained all available VA and private post-service 
medical reports.  

The RO has performed all development requested by the 
November 2000 remand.  In various letters dated in May 2001 
and March 2002, the RO requested that the veteran submit 
information and release forms so that VA could obtain 
outstanding evidence.  The RO also informed the veteran of 
alternative sources of information.  
The RO advised the claimant of the evidence necessary to 
substantiate his claim by an October 1998 Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
dated in August 2002 and February 2003.  The February 2003 
SSOC informed the veteran of the revised duty to assist and 
enhanced duty to notify provisions of VCAA.  

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this regard, the Board 
observes that in January 2003 a VA examination was performed 
pursuant to the November 2000 remand.  As noted further 
below, the report of this examination provides a relevant 
nexus opinion.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

During a July 1999 hearing with his wife, and in various 
pieces of correspondence, the veteran has contended that his 
current COPD is the result of irritation of his lungs that 
occurred during gas mask drills during his second period of 
service.  The veteran has submitted an undated lay statement 
from a witness that addresses his current pulmonary symptoms.  

Various pieces of correspondence from the NPRC indicate that 
the veteran's records were lost in the 1973 fire, and that 
all available service medical records have been provided to 
the RO.  These service medical records consist in part of a 
March 1949 report of separation medical examination that is 
negative for relevant complaints, symptoms, findings or 
diagnoses.  The remaining service medical record is a 
December 1954 report of separation medical examination, which 
included a normal clinical evaluation of the veteran's lungs 
and chest.  The report also provides that a chest X-ray 
examination found that the veteran's lung fields were 
essentially clear, however the overall measurement was small.  
The left heart border appeared prominent, and the cardiac-
thoracic ratio was at the upper limits of normal.  No 
definite abnormalities could be seen from this film but it 
was recommended that the veteran have another chest film in 
six months.  A diagnosis of a lung disease was not recorded. 

Turning to the post-service medical record, the veteran has 
reported that he had to retire and go on Social Security 
disability benefits in 1989, partially as a result of 
pulmonary problems.  Medical records relied on by the Social 
Security Administration (SSA) are dated in the 1980's and 
negative for complaints, symptoms, findings or diagnoses 
pertaining to COPD.  

Private medical records dated from 1992 through 1997 have 
been obtained from several sources.  These records are 
negative for relevant complaints, symptoms, findings or 
diagnoses.  VA outpatient treatment records dated in 2002 
include a diagnosis of COPD but do not address its etiology.  

The report of a January 2003 VA pulmonary examination 
provides that the veteran's claims file was reviewed prior to 
the examination.  The report reviews the veteran's medical 
history and his contention that his COPD began as a result of 
his exposure to tear gas while a drill instructor.  It notes 
that the veteran smoked one pack of cigarettes and smoked 
cigars for a period of about ten years, beginning when he was 
about 22 years old.  The report sets forth the veteran's 
current complaints, as well as the results of current 
physical examination and current diagnostic and clinical 
tests.  The diagnosis was COPD, etiology cigarette smoking 
and recurrent bronchitis. 

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted above, not all of the veteran's service medical 
records are available.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for COPD.  In so finding, the Board observes that 
the weight it places on a medical professional's opinion 
depends on factors such as the reasoning employed by the 
medical professional and whether or not, and the extent to 
which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Regarding the veteran's own contentions, as a layperson he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, his contentions are not material to the critical issue 
in this case of the etiology of his COPD.  Opinions as to 
etiology by the veteran's wife and lay witness are similarly 
without probative value.  Id.

Turning to the medical evidence of record, the available 
service medical records fail to support the veteran's claim.  
They show that he had no relevant pulmonary condition, linked 
to his post-service COPD, at separation from his second 
period of service.  The post-service treatment records also 
fail to support the veteran's claim.  They do not show COPD 
until decades after his service.  They contain no evidence or 
opinion linking his current COPD to service, any incident 
therein, or the findings at his second separation.  In fact, 
the only etiological medical opinion, contained in the 
January 2003 VA examination report, goes against the 
veteran's claim.  The Board finds that this opinion is 
entitled to probative weight.  It is based on a review of the 
veteran's claims file as well as results of current 
examination, and was conducted with the express purpose of 
determining the etiology of the veteran's COPD.  

The absence of service medical records is of course through 
no fault of the veteran.  However, in reviewing the post-
service medical evidence on file, the Board notes that it is 
negative for any evidence linking the veteran's COPD to 
service, or demonstrating that it occurred within decades of 
his separation from service.  The Board again notes that the 
RO made repeated attempts to obtain the veteran's service 
medical records.  Moreover, as indicated above, the absence 
of some of the veteran's service medical records is not 
dispositive in this case.  The dispositive factors are the 
absence of any pertinent abnormal pulmonary findings at 
separation and until decades after service, and the absence 
of a competent opinion linking his current COPD to service.

The Board is cognizant of the recommendation for another 
chest X-ray in 6 months at the time of the veteran's 
separation from service.  However, aside from the fact that 
the clinical evaluation of the lungs and chest was normal at 
that time, the radiographic examination merely indicated 
smaller than normal lungs, which was not attributed to 
disease.  Pursuant to the Board's remand, the VA who examined 
the veteran in January 2003 indicated that the claims file 
was reviewed and, following that review of the relevant 
medical evidence and the examination of the veteran, 
proffered an opinion that unequivocally goes against the 
veteran's claim.  The examiner attributed the veteran's COPD 
to cigarette smoking and recurrent bronchitis; there is no 
indication that his lung disease is causally linked to any 
incident of service, to include exposure to tear gas or to 
the suggestion of smaller than normal lungs on the separation 
chest X-ray. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for COPD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

